EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jay Rowe on 9/7/2022.

The application has been amended as follows: 
Claim 27 has been canceled.
In claim 1, on line 4, “TixZryOz” has been replaced by “TixZryOz” (with the “x”, “y”, and “z” subscripted).
In claim 12, on line 2, “SiOx” has been replaced by “SiOx” (with the “x” subscripted).
In claim 14, on line 8, “SiOx” has been replaced by “SiOx” (with the “x” subscripted).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art reference Koike (US2006/0209566) discloses a reflector comprising a supporting base (D) such as a tempered glass and a multilayer coating provided on the base so that the reflector has the configuration D/C/B/A or D/C/B/C/A wherein (C) is a high refractive index thin film layer, (B) is a low refractive index thin film layer, and (A) is a metal thin film layer of silver or known metal layers having high reflectance such as gold, aluminum, chrome and nickel; wherein the (B) and (C) layers are laminated at a specific thickness in a specific order so that superior reflection-increasing function is exhibited, with preferred reflectance values being not less than 99% in comparison to aluminum oxide.  Koike does not teach or fairly suggest that the reflector as the coated substrate has optical and thermal properties as instantly claimed with a combination of layer materials and thicknesses as claimed.  Further, Glaverbel (DE 42 43 930 A1, cited as X reference in the related Internal Search Report) discloses a light-transmitting multilayer coated glass substrate having a stack of layers comprising, in order: a transparent glass substrate which is preferably thermally or chemically tempered; a first dielectric layer (A) of high refractive index metal oxide, preferably, titanium dioxide, zirconium dioxide and/or tin oxide, with an optical thickness of 20-190nm; a second dielectric layer (B) of low refractive index silicon oxide having a refractive index of about 1.4 to 1.45, with an optical thickness of 5 to 60nm (outside of the claimed range for (L1) of 95-200nm); and a single layer (C) containing a material selected from chromium, chromium-containing alloys, titanium aluminum alloys, nitrides thereof, and zirconium or titanium nitride; however, Glaverbel does not teach or fairly suggest that the coated substrate has optical and thermal properties as instantly claimed and actually appears to teach away from the claimed light transmission of at most 2% and the claimed reflectance given that Glaverbel specifically requires the coated substrate to be light transmitting with all of the examples having much higher light transmittance and much lower reflectance than the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 8, 2022